Citation Nr: 1525807	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for degenerative disc disease (DDD) of the lumbar spine, in excess of 10 percent from October 29, 2009 to June 19, 2014, and in excess of 20 percent from June 19, 2014.

2.  Entitlement to a higher initial disability rating (or evaluation) for right side lumbar radiculopathy, in excess of 10 percent from October 29, 2009 to June 19, 2014, and in excess of 20 percent from June 19, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1964 to November 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for DDD of the lumbar spine, initially assigning a 10 percent disability rating, effective October 29, 2009.  A January 2015 rating decision assigned a 20 percent rating for lumbar spine DDD for the initial rating period from June 19, 2014, creating a "staged" initial rating.  Although a higher initial disability rating has been assigned for the lumbar spine disability for part of the appeal period, as reflected in the January 2015 rating decision, the issue remains in appellate status as the maximum initial rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In March 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to obtain additional VA treatment records and to afford the Veteran a VA examination to help determine the nature and extent of the service-connected lumbar spine disability.  The VA treatment records were associated with the claims file and the examination was performed, so the Board finds that the AOJ substantially complied with the March 2014 Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA has received additional medical documentation since the issuance of the January 2015 supplemental statement of the case (SSOC) concerning the issues on appeal.  While these treatment records do make reference to evidence relevant to the issues on appeal, the information contained is merely cumulative and/or redundant of the evidence previously received and considered by the RO.  A waiver of RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).

In a March 2015 statement, the Veteran stated he was "acting pro se" in sending this statement.  The Board does not find this statement to be an indication that the Veteran is removing the Kentucky Department of Veterans Affairs as the authorized representative, but rather that the Veteran was sending the March 2015 statement on his own without consulting with the authorized representative.  As such, the Board finds that until further notice from the Veteran, the Kentucky Department of Veterans Affairs is the Veteran's authorized representative.     

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the initial rating period from October 29, 2009 to June 19, 2014, the lumbar spine disability was manifested by degenerative arthritis of the lumbar spine, with forward flexion of 70 degrees and combined range of motion of the lumbar spine of 160 degrees, including due to pain and other orthopedic factors, as well as localized tenderness or pain to palpation of the lumbar spine, guarding or muscle spasm of the lumbar spine, and a slow gait.  

2. For the entire initial rating period from October 29, 2009, the lumbar spine disability has not resulted in forward flexion of the lumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine.

3. For the entire initial rating period from October 29, 2009, the lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.

4. For the initial rating period from October 29, 2009 to June 19, 2014, the right side lumbar radiculopathy did not result in disability comparable to moderate incomplete paralysis of the sciatic nerve of the right lower extremity.

5. For the initial rating period from June 19, 2014, the right side lumbar radiculopathy has not resulted in disability comparable to moderately severe incomplete paralysis of the sciatic nerve of the right lower extremity.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent, but no higher, for DDD of the lumbar spine have been met for the initial rating period from October 29, 2009 to June 19, 2014. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2014).

2. The criteria for an initial disability rating in excess of 20 percent for DDD of the lumbar spine have not been met or more nearly approximated for the initial rating period from June 19, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2014).

3. For the initial rating period from October 29, 2009 to June 19, 2014, the criteria for an initial disability rating in excess of 10 percent for right side lumbar radiculopathy have been not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2014).

4. For the initial rating period from June 19, 2014, the criteria for an initial disability rating in excess of 20 percent for right side lumbar radiculopathy have been not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial ratings following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, post-service VA and private treatment records, relevant VA examination reports, and written statements by the Veteran in support of the current appeal.  

In February 2010, December 2010, and June 2014, VA provided VA medical examinations to help determine the severity of the lumbar spine and right side lumbar radiculopathy disabilities.  The Board finds that the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's lumbar spine and right side lumbar radiculopathy disabilities supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran, through the authorized representative, contends that the December 2010 VA examination was inadequate because it was perfunctory at best, the VA examiner did not use a goniometer in determining range of motion of the lumbar spine, and the VA examiner did not review the claims file.  See August 2011 statement attached to VA Form 646.

With respect to the assertion that the December 2010 VA examination was inadequate because it was perfunctory, the Board finds that this general assertion is insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  The VA examination report shows all relevant history, findings, and measures necessary for rating.  The history includes reports of flare ups of back pain, limited activities such as grocery shopping, and no exercise, with use of medication, and occasional use of a cane.  The clinical measures observed and recorded by the VA examiner include forward flexion measure with pain noted specifically at 70 degrees, other ranges of motion with notation as to whether or not limited by pain, repeated use testing, tenderness, abnormal alignment symmetry and curvatures of the lumbar spine with mild scoliosis, bend forward when walking, and a slow gait.

As to the assertion that the December 2010 VA examination was inadequate because the VA examiner did not use goniometer, the December 2010 VA examination report shows specific numerical measurements of lumbar spine forward flexion, extension, right and left lateral flexion, and right and left lateral rotation, including consideration of orthopedic factors.  The Board presumes that the examiner is competent to report accurate range of motion findings.  See Cox, 
20 Vet. App. at 569.  In light of the clear findings reported by the examiner, the Board finds that the Veteran's assertion that a goniometer was not used does not render the December 2010 examination inadequate.  The purpose of a goniometer is to assist in more precise measurements of motion.  The Veteran has not asserted, and the evidence does not support, that the actual recorded history or findings in the December 2010 VA examination report, including ranges of motion as recorded, are inaccurate, imprecise, or would have been different had a goniometer been used, especially because the 20 percent rating assigned for this period is being assigned based on findings that do not required the use of a goniometer, namely, tenderness or pain to palpation, guarding or muscle spasm, and a slow gait.  

The Board is aware that the December 2010 VA examination report indicates that the claims file was not reviewed, which the Veteran's representative suggested is a reason for finding the December 2010 VA examination inadequate.  The Board is using the December 2010 VA medical examination report to determine the Veteran's contemporaneous lumbar spine symptomatology and impairment, not to establish service connection.  In addition, the Board notes that the Veteran was capable of informing the December 2010 VA examiner of his lumbar spine symptoms, in fact did so, and that the reports of the Veteran's current symptoms were specifically noted in the December 2010 VA examination report.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  

As the Veteran was capable of supplying the information regarding his current lumbar spine symptomatology and functional impairment, and the VA examiner made clinical findings with respect to the lumbar spine disability, the December 2010 VA examiner's failure to review the claims file does not render the December 2010 VA examination report inadequate on the relevant question of the current level of severity of the lumbar spine symptomatology, specifically including the findings and measurements at that examination, which are valid measures independent of any history.  See Kowalski, 19 Vet. App. at 177; VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  As such, the Board finds that the December 2010 VA medical examination report is adequate for rating purposes. 

In considering the VA examination reports of record, the Board notes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, simply concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate.  Id.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge.  Id. 

In this regard, the Board observes that the June 2014 VA examination report did not provide limitation of motion measurements after considering functional impairment during flare-ups.  However, the June 2014 VA examiner explained that it is not possible without resorting to mere speculation to estimate loss of range of motion, because the Veteran was not experiencing a flare-up during the examination.  Here, it is not possible to schedule an examination during a flare-up or anticipate when the Veteran may experience a flare-up of the lumbar spine disability; therefore, limitation of motion measurements under these conditions cannot be provided due to limitations of medical knowledge and practicalities of scheduling the Veteran for a VA examination when he experiences one of the above-referenced limitations.  Certainly, the Veteran can seek medical care during flare-ups, which would then be recorded in his treatment (medical) records and be available for VA to review when rating the disability on appeal.  

The Board finds that the VA examination reports, along with VA treatment records of record and the Veteran's reports of symptoms, are sufficient to rate the lumbar spine disability on appeal because all of these record provide a uniform disability picture during the initial rating period on appeal, as outlined in more detail below.  VA considers all evidence in its adjudications, including rating disabilities, not just medical information or only information that is included in a VA examination report or treatment records.  38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"); 38 U.S.C.A. 
§ 1154(a) (VA Secretary to provide regulatory provisions requiring due consideration of "all pertinent medical and lay evidence").  VA considers the history and context of a disability as important when rating that disability, and seeks a comprehensive picture of disability from the point of view of the veteran.  See 38 C.F.R. §§ 4.1, 4.2. 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.


Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for the lumbar spine disability, and finds that the severity of the Veteran's lumbar spine disability on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below.  The Board has also considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for the right side lumbar radiculopathy disability, and finds that the severity of the Veteran's the right side lumbar radiculopathy disability on appeal has changed during the course of the appeal, so warrants staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Lumbar Spine Disability Rating Analysis

Disabilities of the spine are rated under General Rating Formula for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

In this case, the Veteran has not contended, and the evidence does not show, that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (DC 5236), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), or spinal fusion (DC 5241) any time during the entire rating period on appeal.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case. 

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran is in receipt of a 10 percent rating for the initial rating period from October 29, 2009 to June 19, 2014, and a 20 percent rating for from June 19, 2014 under DC 5242.  The Veteran has generally contended that a higher rating is warranted for the lumbar spine disability.  

After a review of all the lay and medical evidence, the Board finds that, for the initial rating period from October 29, 2009 to June 19, 2014, the lumbar spine disability more nearly approximates muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, so warrants a disability rating of 20 percent under DC 5242.  See 38 C.F.R. § 4.71a.  The February 2010 VA neurological examination report shows that the Veteran had muscle spasm, and the December 2010 VA examination report shows that, while the Veteran did not have muscle spasm during the examination, the Veteran had tenderness, an abnormal spinal contour manifested in mild scoliosis, leaned forward while walking, and had a slow gait.  Additionally, the Veteran reported during the February 2010 and December 2010 VA examinations that he had flare-ups of pain during which he needed to rest.  Finally, the Veteran has reported the same lumbar spine symptoms and impairment throughout the appeal period from October 29, 2009.  

Based on the foregoing, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the lumbar spine disability more nearly approximates the criteria for the 20 percent disability rating under DC 5242 for the initial rating period from October 29, 2009 to June 19, 2014.  Because the Board has granted a 20 percent rating for the period from June 29, 2009 to June 19, 2014, the Veteran is now in receipt of a 20 percent rating for the entire initial rating period from October 29, 2009.  The Board will proceed to analyze whether a disability rating in excess of 20 percent is warranted for the lumbar spine disability for the entire initial rating period on appeal from October 29, 2009.

After a review of the lay and medical evidence of record, the Board finds that, for the entire initial rating period from October 29, 2009, the weight of the evidence demonstrates that a disability rating in excess of 20 percent is not warranted for the lumbar spine disability.  At no time during the initial rating period from October 29, 2009, even with consideration of limitation of motion due to pain, stiffness, and flare-ups of pain, did the lumbar spine disability manifest forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable or favorable ankylosis of the entire thoracolumbar spine. 

Throughout the initial rating period from October 29, 2009, the lumbar spine disability manifested by degenerative arthritis of the lumbar spine, with forward flexion of 70 degrees and combined range of motion of the lumbar spine of 160 degrees, including due to pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell.  There are specific clinical findings that the Veteran had localized tenderness or pain to palpation of the lumbar spine, guarding or muscle spasm of the lumbar spine, and a slow gait.  There were no incapacitating episodes requiring bed rest prescribed by a physician as a result of the lumbar spine disability.

The Veteran's spine was examined during the February 2010 VA neurological disorders examination.  The Veteran reported that he had constant, severe low back pain that he rated at 7 out of 10 and 10 out of 10 during flare-ups, which occurred daily and lasted for two to three hours.  The Veteran stated that he was on bed rest 7 days per month.  The Veteran reported that precipitating factors of back pain were standing and walking, while alleviating factors were medications and rest.  The Veteran stated that he could walk for one city block and that he used a cane on occasion but that it did not help. 

Upon examination in February 2010, the Veteran had 80 degrees of forward flexion, 10 degrees of extension, 15 degrees of right lateral flexion, 15 degrees of left lateral flexion, 20 degrees of right lateral rotation, and 20 degrees of right lateral rotation, with a combined range of motion of the lumbar spine of 160 degrees.  There was no objective evidence of pain with movement, and Deluca factors were negative.  The February 2010 VA examiner noted that the Veteran had stiffness, fatigue, muscle spasms, weakness, and decreased motion.  The February 2010 VA examiner noted that the Veteran undressed and dressed while standing up in the examination room without any problem whatsoever, and that he spilled some coins on the floor and, while he was in a seated position, he bent over to pick up the coins without any problem.  The February 2010 VA examiner further observed that the Veteran walked down the hallway and had a relatively moderately brisk pace, did not walk with a limp, and did not seem to have any trouble walking for a distance of about 80 feet.  The February 2010 VA examiner noted that when asked to get up on the examination table, the Veteran sat on the examination table and laid down in a normal fashion, and did not seem to have any pain in the back when he lay down or when he got up.  

At a VA examination of the spine in December 2010, the Veteran reported that he had constant low back pain rated at 8 to 9 out of 10 with two-to-three flare-ups per day.  The Veteran reported that pain is precipitated by performing work around the house such as mopping the floor and lifting objects, and is alleviated by taking pain medication and rest.  The Veteran also stated that he used a cane sometimes during flare-ups.

Upon examination in December 2010, the Veteran had 80 degrees of forward flexion with pain beginning at 70 degrees, and 25 degrees of extension with pain beginning at 20 degrees, as well as 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 25 degrees of right lateral rotation, and 25 degrees of right lateral rotation, which were not limited by pain.  Therefore, in December 2010, the combined range of motion of the lumbar spine, to include as due to pain, was 200 degrees.  The December 2010 VA examination found no pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  The December 2010 VA examiner noted tenderness of the lumbar spine but no muscle spasm, deformity, kyphosis, or ankylosis.  The December 2010 VA examiner indicated that alignment symmetry and curvatures of the lumbar spine were abnormal, and showed mild scoliosis.  The December 2010 VA examiner observed that the Veteran leaned forward when walking and that he had a slow gait.  The December 2010 VA examiner diagnosed degenerative arthritis of the lumbar spine.  

As to functional impairment, the December 2010 VA examiner opined that the lumbar spine disability had no effect on mobility or activities of daily living.  The Veteran reported that he had cut down on grocery shopping, did not exercise at all, and cannot barbeque as a result of the lumbar spine disability. 

At a VA examination of the spine in June 2014, the Veteran reported that low back pain was aggravated by quick position changes, prolonged bending, standing more than five-to-ten minutes, or sitting longer than one hour.  The Veteran asserted during the June 2014 VA examination that he is able to wash dishes and stand for 10 to 15 minutes, that he is able to perform all activities of daily living, able to drive to appointments, and able to walk 100 yards.  The Veteran reported that he had a right-handed walking cane at home but that he did not use it outside, and reported flare-ups of the lumbar spine disability.  

Upon examination in June 2014, the Veteran had 60 degrees of forward flexion (pain beginning at 60 degrees), and 5 degrees of extension (pain beginning at 5 degrees), 5 degrees of right lateral flexion (pain beginning at 5 degrees), 5 degrees of left lateral flexion (pain beginning at 5 degrees), 15 degrees of right lateral rotation (pain beginning at 15 degrees), and 5 degrees of left lateral rotation (pain beginning at 5 degrees).  There was no additional limitation of motion of the lumbar spine following repetitive-use testing.  Therefore, in June 2014, the combined range of motion of the lumbar spine, to include as due to pain on movement and less movement than normal, was 95 degrees.  The June 2014 VA examiner noted that the Veteran had guarding of the lumbar spine that was severe enough to cause abnormal gait or abnormal spinal contour.  The June 2014 VA examiner indicated that the Veteran had no ankylosis.  As to functional impairment, the June 2014 VA examiner opined that the Veteran would have difficulty with prolonged sitting, standing, bending, and extended walking.

The Veteran has generally advanced that has constant pain in the lumbar spine.  While the Veteran is competent to report symptoms of the lumbar spine disability, to include pain and limitation of motion, the Board finds that the VA examination reports of record, which include specific range of motion measurements and findings, including notations of where painful motion began, are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations caused by pain.  

To alternatively consider the general assertion of constant pain as evidence of pain throughout lumbar spine range of motion still does not warrant a rating in excess of 20 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 that must be considered in determining whether a higher rating is warranted.  In this case, in granting the 20 percent rating for the lumbar spine disability, the Board has fully considered and rated the functional limitation resulting from pain and muscle spasm, to include during flare-ups.  
 
The Board has considered and weighed the Veteran's complaints, as well as medical findings, of persistent low back pain, stiffness, weakness, and muscle spasm, including during flare-ups, that cause the functional impairment as discussed above, to include difficulties with prolonged sitting, standing, bending, extended walking, grocery shopping, exercise, and barbequing.  All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, or weakness and all the symptoms described by the Veteran are contemplated in the 20 percent rating under DC 5242 either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  To the extent that the Veteran has antalgic gait resulting from severe muscle spasms or guarding, such symptoms are contemplated in the 20 percent rating under DC 5242.

The weight of the evidence demonstrates that during the entire initial rating period from October 29, 2009 the lumbar spine disability did not more nearly approximate forward flexion of the lumbar spine 30 degrees or less, or unfavorable or favorable ankylosis of the lumbar spine, so as to warrant the next higher rating of 40 percent.  38 C.F.R. § 4.71a, DC 5242.  The Board has considered additional limitation of functional range of motion due to pain and during flare-ups sufficient to serve as a basis for a higher rating at any point during the initial rating period from October 29, 2009.  See Mitchell.  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability more closely approximates the next higher 40 percent rating under DC 5242 at any time during the entire initial rating period from October 29, 2009.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07. 

The Board observes that the Veteran was found to have degenerative arthritis of the lumbar spine.  However, DC 5003 allows for the assignment of a maximum 10 percent rating for one major joint (the lumbar spine is considered as one major joint); therefore, a higher rating is not available for assignment under DC 5003.  Because limitation of motion of the lumbar spine has been rating under DC 5242, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under DC 5003 is prohibited because it constitutes pyramiding with ratings under the General Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. 
§ 4.14; Esteban, at 261-62.

With respect to IVDS, while the June 2014 VA examination report shows that the Veteran had IVDS, the June 2014 VA examiner noted that the Veteran did not have any incapacitating episodes over the previous 12 months due to IVDS.  During the February 2010 VA examination, the Veteran stated that he was on bed rest 7 days per month.  During the December 2010 VA examination, the Veteran asserted that there were 40 days during the previous 12 months when back pain hurt so much that he had to stay home the whole day but never went to the emergency room.  Based on the evidence of record, these periods of bed rest as reported by the Veteran were not prescribed by a physician and, therefore, are not considered "incapacitating episodes" under DC 5243, Note 1.  Because the weight of the evidence of record shows that the Veteran did not have incapacitating episodes having a total of at least 4 weeks but less than 6 weeks during the past 12 months, a disability rating in excess of 20 percent is not warranted based on IVDS.  38 C.F.R. § 4.71a, DC 5243.  

Finally, as to neurological manifestations of the lumbar spine disability, the Veteran is already service connected for right and left side lumbar radiculopathy, which are separate disabilities with separate ratings, so may not be rated again.  See 38 C.F.R. § 4.14.  Furthermore, the weight of the evidence of record reflects that the Veteran does not otherwise have neurologic abnormalities or findings related to the lumbar spine disabilities.  The June 2014 VA examiner noted that the Veteran does not have any neurologic abnormalities or findings related to a lumbar spine, other than right and left side lumbar radiculopathy, such as bowel or bladder problems or pathologic reflexes.  See also February 2010 and December 2010 VA examination reports.

Right Side Lumbar Radiculopathy Rating

The Veteran's right side lumbar radiculopathy is rated pursuant to 38 C.F.R. 
§ 4.124a, DC 8520.  DCs 8520 - 8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The Veteran is in receipt of a 10 percent rating for the initial rating period from October 29, 2009 to June 19, 2014, and a 20 percent rating for from June 19, 2014 under DC 8520.  38 C.F.R. § 4.124a.  The Veteran has generally contended that a higher rating is warranted for the right side lumbar radiculopathy.  

Right Side Lumbar Radiculopathy Rating from October 29, 2009 to June 19, 2014

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability rating in excess of 10 percent for right side lumbar radiculopathy have not been met or nearly approximated at any time during the initial rating period from October 29, 2009 to June 19, 2014 because the right side lumbar radiculopathy has not been manifested by symptoms that more nearly approximate moderate incomplete paralysis of the right lower extremity.  38 C.F.R. § 4.124a, DC 8520.

The Veteran underwent a VA neurological examination in February 2010 wherein he reported numbness in the lateral aspect of the right leg.  Upon examination of the right lower extremity in February 2010, the sensations were decreased 30 percent, especially on the lateral aspect of the thigh and the calf area.  The examiner found no limitation of motion of the right hip or right knee.  The February 2010 VA examiner noted that the Veteran had areas of numbness and decreased sensation on the right side of the right leg and that the right straight leg raising test was positive.  An April 2010 addendum to the February 2010 VA examination shows that the VA examiner noted that the Veteran had pain in the right lower extremity that radiated from the low back, as well as numbness and tingling of the right leg.  

During the December 2010 VA spine examination, the Veteran reported right leg pain radiating from the lumbar spine, as well numbness and tingling in the right leg.  Upon examination in December 2010, the Veteran had decreased sensation to pinprick in the right lower extremity.  Motor and reflex examinations were normal, and Lasegue's sign and straight leg raising examinations were negative.  VA treatment records during this rating period showed the same disability pictures in terms of subjective complaints and medical findings of radiating pain, numbness, and tingling of the right lower extremity.  

The Board finds that the disability picture provided by the above-referenced VA examination reports as well VA treatment records more nearly approximates mild incomplete paralysis of the right lower extremity than moderate incomplete paralysis of the right lower extremity, so does not warrant an initial rating in excess of 10 percent for right side lumbar radiculopathy for the initial rating period from October 29, 2009 to June 19, 2014.  Throughout the appeal period, the Veteran had pain, numbness, and tingling of the right lower extremity, which had no effect on range of motion of the right lower extremity joints.  Moreover, medical examinations throughout the initial rating period on appeal consistently showed normal right lower extremity reflexes and strength, with no evidence of muscle atrophy.  All of these symptoms and impairment more nearly approximate mild incomplete paralysis of the upper extremities and do not more nearly approximate moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.
  
Therefore, a disability rating in excess of 10 percent for right side lumbar radiculopathy is not warranted for the initial rating period from October 29, 2009 to June 19, 2014 because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 10 percent under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Right Side Lumbar Radiculopathy Rating from June 19, 2014

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability rating in excess of 20 percent for right side lumbar radiculopathy have not been met or nearly approximated at any time during the initial rating period from June 19, 2014 because the right side lumbar radiculopathy has not been manifested by symptoms that more nearly approximate moderately severe incomplete paralysis of the right lower extremity.  38 C.F.R. § 4.124a, DC 8520.

During the June 2014 VA spine examination, the Veteran reported constant numbness in the right leg, as well as weakness in the right lower extremity as evidenced by an instance when his right leg gave way and he fell as a result of right leg weakness.  Upon examination in June 2014, the Veteran had full strength of the right lower extremity with full hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  The June 2014 VA examiner rated muscle strength with great toe extension at three out of five and noted that the Veteran had no muscle atrophy.  Deep tendon reflexes testing during the June 2014 VA examination revealed normal reflexes of the right ankle while right knee reflexes were absent.  Sensory examination in June 2014 reflected normal sensation to light touch in the right thigh and knee, but absent sensation to light touch in the lower leg, ankle, foot, and toes.  The June 2014 VA examiner opined that the Veteran had diffused lower extremity numbness to light touch that does not follow a dermatomal pattern.  Right straight leg raising test was negative.  The June 2014 VA examiner noted that the Veteran did not have radicular pain or paresthesias, but had numbness in the right lower extremity.  The June 2014 VA examiner assessed the severity of the right side lumbar radiculopathy as "mild."  VA treatment records during this rating period showed the same disability pictures in terms of subjective complaints and medical findings of numbness and weakness of the right lower extremity.  

The Board finds that the disability picture provided by the above-referenced VA examination report as well VA treatment records more nearly approximate moderate incomplete paralysis of the right lower extremity than moderately severe incomplete paralysis of the right lower extremity, so does not warrant an initial rating in excess of 20 percent for right side lumbar radiculopathy for the initial rating period from June 19, 2014.  Throughout this rating period, the Veteran had pain, numbness, and tingling of the right lower extremity, which had no effect on range of motion of the right lower extremity joints.  Moreover, the June 2014 VA examination showed an assessment of mild right side lumbar radiculopathy and no muscle atrophy.  The Board has found that right side lumbar radiculopathy warrants a 20 percent rating after considering the June 2014 VA examiner's findings of absent right knee reflexes, and absent sensation to light touch in the lower leg, ankle, foot, and toes.  All of these symptoms and impairment more nearly approximate moderate incomplete paralysis of the upper extremities and do not more nearly approximate moderately severe incomplete paralysis.  38 C.F.R. 
§ 4.124a, DC 8520.
  
Therefore, a disability rating in excess of 20 percent for right side lumbar radiculopathy is not warranted for the initial rating period from June 19, 2014 because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 20 percent under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the lumbar spine or right side lumbar radiculopathy disabilities for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in degenerative arthritis of the lumbar spine, with forward flexion of 70 degrees and combined range of motion of the lumbar spine of 160 degrees, including due to pain and other orthopedic factors, as well as localized tenderness or pain to palpation of the lumbar spine, guarding or muscle spasm of the lumbar spine, and a slow gait.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates, limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  

In this case, comparing the Veteran's disability level and symptomatology and impairment of the lumbar spine to the rating schedule, the degree of disability of the lumbar spine throughout the entire initial rating period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Moreover, stiffness is considered as similar to pain or painful motion, as it similarly limits motion; such limitation has also been considered in assigning the 20 percent rating.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

In this case, the symptoms and functional impairment reported by the Veteran with respect to the lumbar spine disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his daily life, to include functional impairment as reported by the Veteran, as well as assertions and medical findings of difficulties with prolonged sitting, standing, bending, extended walking, grocery shopping, exercise, and barbequing.  The position of the spine in prolonged sitting involves a 90 degree angle of hip/leg position to the back, with the knees in a more accomodative (bent) position with the weight in a stationary position on the hips; such sitting position with knees bent involves even less back tension than straight leg raising test, and less direct support of the spine and entire upper body than is required for forward flexion testing of the spine.  The position of the spine in prolonged standing involves a 180 degree angle of hip/leg position to the back, with the knees slightly bent with the weight in a stationary position on the hips and knees.  Back tenderness, pain, and even spasm or weakness of fatigability, if present, that may be associated with the reported activities of prolonged standing, prolonged sitting, or prolonged walking are part of the schedular rating criteria that are applied in rating back disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell.  The slight lateral or twisting movements required for lifting day-to-day objects such as groceries (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  Also, grocery shopping may involve prolonged walking, which has been considered and discussed above.  As for functional impairment with respect to bending, such impairment is specifically considered in the rating criteria which contemplate forward flexion and lateral bending on both sides of the lumbar spine.  Finally, to the extent that exercise involves prolonged standing, sitting, walking, or bending, such functional impairment has been considered and discussed above.  For this reason, not all of the symptoms and limitations reported to be associated with the back disability necessarily involve usage or motion of the back, while others suggest limitations of flexion or limitations of various other movements of the back that are specifically part of the schedular rating criteria, namely, extension, lateral flexion, and rotation of the spine.  See Note (2) and Plate V.  

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the 20 percent rating under DC 5242 either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  As for functional impairment with barbequing, such impairment does not usually involve using the lumbar spine in bending, and mostly involve usage of the shoulder and arm.  To the extent that barbequing requires forward flexion, such specific measure of motion is explicitly part of the schedular rating criteria.  To the extent that barbequing causes incidental pain in the lumbar area, such pain is considered as part of the rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

The Board finds that the symptomatology and impairment caused by the Veteran's right side lumbar radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 
38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for the sciatic nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild to moderate sensory and motor symptoms of radiating pain from the back, numbness, and tingling.  

As to the symptom of weakness, it is contemplated by the rating criteria for peripheral nerve disorders even if it is a result of muscle weakness.  VA regulations provide that a muscle injury will not be combined with peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (2014).  In this case, the sciatic nerve is a motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1257-1258 (32d ed. 2012).  Therefore, when the sciatic nerve is not fully functioning (disabled), it may result in a reduction in the motor (muscular) function and, thereby, causes feelings of weakness or giving out.  Paralysis is defined as a loss or impairment of motor function.  Id. at 1376.  Therefore, the reduction in motor functions is contemplated by the rating criteria under mild to moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.  Therefore, the Board finds that the record does not reflect that the Veteran's right side lumbar radiculopathy is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for DDD of the lumbar spine, right side lumbar radiculopathy, and left side lumbar radiculopathy.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected lumbar spine and right side lumbar radiculopathy disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating of 20 percent, but no higher, for the lumbar spine disability, for the initial rating period from October 29, 2009 to June 19, 2014, is granted; a disability rating in excess of 20 percent, for the initial rating period from June 19, 2014, is denied.

An initial disability rating in excess of 10 percent for right side lumbar radiculopathy, for the initial rating period from October 29, 2009 to June 19, 2014, is denied; an initial disability rating in excess of 20 percent, for the initial rating period from June 19, 2014, is denied.


REMAND

TDIU

In a February 2011 rating decision, the RO denied a TDIU.  In documents submitted by the to the Veteran's congressman, which were received by VA in June 2011, the Veteran expressed disagreement with the RO denial of a TDIU.  The Veteran's written statement, when received at the RO, constituted a notice of disagreement.  Furthermore, in a November 2011 statement, the Veteran also disagreed with VA's "recent decision" concerning the "Veteran's benefits."  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect entitlement to a TDIU is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of entitlement to a TDIU.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


